internal_revenue_service number release date index number 468a ---------------------------------------------------- -------------------------------------------------- --------------------- ---------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------------- id no ------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc psi b06 plr-101762-04 date date - legend seller buyer plant seller's parent buyer's parent commission location state a b c d e f g h i j k dear ----------- ----------------------------------------------------------- ----------------------- -------------------------------------------------------- ----------------------- ------------------------------------------ ---------------- --------------------------- ----------------------------------------------------- -------------------- ------------- ----- ---------------- -------------------------- ---------------- --------------- ------------------ -------------------------- ------------------ -------- ------------------------------------- ---------- plr-101762-04 this letter responds to a letter dated date requesting a private_letter_ruling concerning the tax consequences of the sale of a nuclear power plant and associated assets and liabilities including nuclear decommissioning liability between seller and buyer specifically you have requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to seller's nuclear decommissioning funds and buyer s nuclear decommissioning funds as well as rulings regarding the proper realization and recognition of gain and loss on the sale of the nuclear power plant and associated assets seller and buyer in a jointly-filed ruling_request have represented the following facts and information relating to the ruling_request seller a regulated_public_utility company is a wholly-owned indirect subsidiary of seller s parent a public company seller is a member of seller s parent s consolidated_group and joins in filing a consolidated_return on a calendar_year basis using the accrual_method of accounting seller and seller s parent are under the audit jurisdiction of the industry director natural_resources lm nr immediately prior to the transfer of the plant to buyer seller owns a a percent interest in the plant seller has established with respect to the decommissioning of plant a nuclear decommissioning fund qualifying under sec_468a and a nuclear decommissioning fund that did not meet the requirements of sec_468a the level of funding in the nuclear decommissioning funds is based on estimates of the future costs that the owner of the plant will incur upon the decommissioning of the plant the cost of disposing of low-level radioactive waste upon decommissioning is part of this calculation buyer a single-member limited_liability_company established to own the purchased interests in plant is a wholly-owned indirect subsidiary of buyer s parent a publicly-owned holding_company with energy-related subsidiaries buyer is a member of buyer s parent s consolidated_group and will join in filing a consolidated_return on a calendar_year basis using the accrual_method of accounting buyer and buyer s parent are under the audit jurisdiction of the industry director natural_resources lm nr following the transfer of the plant to buyer buyer s wholesale electric power sales will be subject_to the jurisdiction of commission and its ownership and operation of plant will be subject_to the jurisdiction of the nuclear regulatory commission plant is located in location in state and consists of a single unit and associated assets located together on a single property plant began commercial service on b on c buyer entered into an asset purchase agreement apa with seller under the apa seller is obligated to transfer to buyer at closing of the transaction seller's entire_interest in plant including the real_property machinery and equipment leasehold interests and subleases relating to the real_property all permits certain contracts and agreements certain documents correspondence books_and_records personnel records intellectual_property nuclear regulatory commission anrc licenses rights in nuclear fuel all spent nuclear fuel a certain escrow account and two plr-101762-04 trust funds athe decommissioning funds maintained by the sellers including all income_interest and earnings accrued thereon together with all related tax_accounting decommissioning studies and cost estimates and all other books_and_records related thereto in exchange for dollar_figured in cash and buyer s assumption of plant decommissioning and other related liabilities buyer shall also compensate the sellers for nuclear fuel attributable to the plant by a payment of dollar_figuree specifically with respect to the decommissioning funds seller agrees to transfer all assets of the qualified nuclear decommissioning fund maintained by seller with respect to plant to a qualified nuclear decommissioning fund established by buyer solely for the purpose of decommissioning plant in addition to the extent necessary to comply with various regulatory approvals required under the apa seller agrees to transfer all or a portion of the assets of its nonqualified nuclear decommissioning fund to a nonqualified nuclear decommissioning fund established by buyer provided that the aggregate amount of the transferred assets of seller’s decommissioning funds will not be less than the amount to be determined to be the decommissioning target amount seller and buyer represent that they will treat the transaction as an asset purchase for tax purposes subject_to sec_1060 of the code and will agree to an allocation of the purchase_price among the purchased assets excluding the assets comprising the qualified nuclear decommissioning funds that is consistent with the allocation methodology provided by sec_1060 and sec_338 and the regulations thereunder as part of the apa buyer has also agreed to enter into power purchase agreements with seller after the sale of plant seller will no longer be engaged in the trade_or_business of nuclear generation at plant or any other nuclear facility under the terms of the apa the aggregate amount transferred from seller's qualified nuclear decommissioning fund to buyer's qualified nuclear decommissioning fund may not be less than the decommissioning target defined in the apa as f dollars adjusted for the difference between g and the actual closing date on closing date h will be transferred from seller's qualified nuclear decommissioning fund to fund the decommissioning target with the balance drawn from seller's nonqualifying nuclear decommissioning fund this amount h represents i percent of j the estimated current cost of decommissioning plant prior to the sale the seller had a qualifying percentage under sec_1_468a-3 of k thus the portion of the cost of decommissioning the plant funded by the minimum transferred amount reasonably relates to the qualifying percentage of seller prior to the sale the assets held by seller in the nonqualified nuclear decommissioning fund to the extent not transferred to buyer's nonqualified nuclear decommissioning fund pursuant to the provisions of the apa will be retained by seller requested ruling the transfer of assets from seller's qualified nuclear decommissioning fund to buyer's qualified nuclear decommissioning fund is a disposition that is treated as satisfying the requirements of sec_1_468a-6 of the regulations pursuant to the service's exercise of discretion under sec_1_468a-6 and plr-101762-04 accordingly buyer s qualified nuclear decommissioning fund established to hold the assets transferred from the seller's qualified nuclear decommissioning fund will be treated as a qualified nuclear decommissioning fund that satisfies the requirements of sec_468a of the code and the regulations thereunder sec_468a of the code provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified_fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer s cost of service for ratemaking purposes for the taxable_year sec_468a provides in pertinent part that the assets in a qualified_fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified_fund sec_1_468a-5 of the federal_income_tax regulations sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified_fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified_fund for each nuclear power plant sec_1_468a-5 provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1 468a- c provides that if a qualified_fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified_fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a under the specific facts herein the service will exercise its discretion to treat this transaction under sec_1_468a-6 as a disposition qualifying under the general provisions of sec_1_468a-6 this exercise of discretion however applies to the provisions of sec_1_468a-6 except those outlined in sec_1_468a-6 with respect to the calculation of a schedule of ruling amounts subsequent to a sale thus under sec_1_468a-6 buyer's qualified nuclear decommissioning fund will be treated as a qualified nuclear decommissioning fund as defined in sec_468a taxpayer has stated that pursuant to section dollar_figure of the apa a certain portion of the qualified nuclear decommissioning fund could be returned to the seller once certain decommissioning procedures are initiated should any funds be returned to the seller from the qualified nuclear decommissioning fund prior to the substantial completion of decommissioning as defined in sec_1_468a-5 then the entire qualified nuclear decommissioning fund will disqualified under sec_1_468a-5 plr-101762-04 requested ruling neither buyer nor buyer's qualified nuclear decommissioning fund will recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets of seller's qualified nuclear decommissioning funds to buyer s qualified nuclear decommissioning fund and buyer's qualified nuclear decommissioning fund will have a carryover_basis in the assets received from seller's qualified nuclear decommissioning fund sec_1_468a-6 provides that neither a transferee nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor s qualified_fund to a transferee s qualified_fund thus neither buyer nor buyer's qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets of seller's qualified nuclear decommissioning fund to buyer's qualified nuclear decommissioning fund sec_1_468a-6 provides that transfers of assets of a qualified nuclear decommissioning fund to which sec_1_468a-6 applies do not affect basis thus buyer's qualified nuclear decommissioning fund will have a basis in the assets received from seller's qualified nuclear decommissioning fund that is the same as the basis of those assets in seller's fund immediately before the date of transfer requested ruling neither seller nor seller's qualified nuclear decommissioning fund will recognize any gain_or_loss or otherwise take any income_or_deduction into account upon the transfer of the assets of the seller's qualified nuclear decommissioning fund assets to buyer s qualified nuclear decommissioning fund sec_1_468a-6 provides that neither a transferor nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor s qualified_fund to a transferee s qualified_fund thus neither seller nor the qualified nuclear decommissioning fund maintained by seller for plant will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the qualified nuclear decommissioning fund assets to buyer's qualified nuclear decommissioning fund requested ruling seller's gain_or_loss on the sale of the purchased assets excluding seller's qualified nuclear decommissioning fund to buyer will equal the difference between seller's tax basis in each asset and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 of the code and the regulations thereunder seller's amount_realized from the sale of the purchased assets excluding seller's qualified nuclear decommissioning fund will include the cash received from buyer and the liabilities and obligations assumed by buyer including the liability to decommission plant reduced by the amount of the decommissioning liability to be funded by the qualified nuclear decommissioning fund to the extent such liabilities and obligations are taken into account as liabilities for federal_income_tax purposes plr-101762-04 sec_1001 provides that gain from the sale of property shall be the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and that loss from the sale of property shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that a seller s amount_realized from the sale of property is the sum of any money received plus the fair_market_value of the property other than money received sec_1060 provides that in the case of an aapplicable asset acquisition the consideration received shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1 a provides that in the case of an applicable_asset_acquisition the seller and the purchaser each must allocate the consideration paid or received in the transaction under the residual_method as described in sec_1_338-6 and sec_1_338-7 in order to determine respectively the amount_realized from and the basis in each of the transferred assets sec_1060 defines the term aapplicable asset acquisition as the transfer of assets constituting a trade_or_business if the acquirer s basis in the transferred assets is determined wholly by reference to the consideration paid for such assets sec_1_1060-1 defines a purchaser s consideration as the amount in the aggregate of its cost of purchasing the assets in the applicable_asset_acquisition that is properly taken into account in basis sec_1060 provides no independent basis for determining a taxpayer s cost of acquired assets cost is determined solely under generally applicable tax_accounting principles sec_1_1060-1 defines a seller s consideration as the amount in the aggregate realized from selling the assets in the applicable_asset_acquisition under sec_1001 sec_1060 also provides no independent basis for determining the amount a taxpayer realizes on the sale of assets or the time such amount may be taken into account the amount_realized and the time such amount is taken into account are determined solely under generally applicable tax_accounting principles see sec_1001 the residual_method is based on a division of assets into seven classes class i generally consisting of cash and general deposit accounts held in banks savings and loan associations and other depository institutions class ii generally consisting of actively_traded personal_property like u s government securities and publicly traded stock but also including certificates of deposit and foreign_currency even if they are not actively_traded personal_property class iii accounts_receivable mortgages and credit card receivables from customers which arise in the ordinary course of business class iv stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business class v all assets other than class i ii iii iv vi and vii assets class vi all sec_197 intangibles as defined in that section except goodwill and plr-101762-04 going_concern_value and class vii goodwill and going_concern_value whether or not it qualifies as a sec_197 intangible sec_1_338-6 consideration is first reduced by the amount of class_i_assets transferred by the seller the remaining consideration is then allocated to the class_ii_assets pro_rata to the extent of their fair_market_value then to the class_iii_assets pro_rata to the extent of their fair_market_value then to the class_iv_assets pro_rata to the extent of their fair_market_value then to the class_v_assets pro_rata to the extent of their fair_market_value then to the class_vi_assets pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated to the class_vii_assets sec_1_338-6 and and c the following examples illustrate the operation of ' from a seller's and a buyer's perspective respectively on date1 an applicable_asset_acquisition is made the consideration consists of dollar_figure cash and an assumed liability of dollar_figure that under applicable tax_accounting principles is taken into account at the time of the applicable_asset_acquisition the assets sold consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure and a basis in the hands of the seller of dollar_figure class_iii_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_v_assets with fair_market_value of dollar_figure and a basis of dollar_figure and class_vi_assets with a fair_market_value of dollar_figure and a basis of dollar_figure the consideration first will be reduced by dollar_figure the amount of class_i_assets the remaining consideration will be allocated as follows dollar_figure to class_ii_assets pro_rata according to fair_market_value resulting in a dollar_figure gain dollar_figure to the class_iii_assets pro_rata according to fair_market_value resulting in no gain_or_loss dollar_figure to the class_iv_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain dollar_figure to the class_v_assets pro_rata according to the fair_market_value resulting in no gain_or_loss dollar_figure to the class_vi_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain and the remaining dollar_figure to the class_vii_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain the character of the amounts of gain_or_loss recognized by the seller as well as any applicable holding periods is determined by the nature of the underlying assets sec_1_338-6 sec_1_1060-1 and sec_1_1060-1 on date1 an applicable_asset_acquisition is made the consideration consists of dollar_figure cash and an assumed liability for which economic_performance has not occurred the assets acquired consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure class_iii_assets with a fair_market_value of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and class_v_assets with a fair_market_value of dollar_figure there are no class vi or vii assets on date1 the purchaser has provided dollar_figure of consideration that may be allocated as basis it first will be reduced by dollar_figure the amount of class_i_assets the remaining dollar_figure will be allocated to class_ii_assets pro_rata according to fair plr-101762-04 market_value nothing is allocated to class iii or below on date2 economic_performance occurs with respect to the liability to the extent of dollar_figure at that time the purchaser has an additional dollar_figure of basis that may be taken into account of that amount dollar_figure is allocated to class_ii_assets which will then have been allocated their full dollar_figure fair_market_value as determined on the acquisition_date and the remaining dollar_figure is allocated to the class_iii_assets pro_rata according to fair_market_value as determined on the acquisition_date on date3 economic_performance occurs to the extent of an additional dollar_figure which is then taken into account as basis of that amount dollar_figure will be allocated to the class_iii_assets which will then have been allocated their full dollar_figure fair_market_value as determined on the acquisition_date dollar_figure will be allocated to the class_iv_assets which will then have been allocated their full dollar_figure fair_market_value as determined on the acquisition_date dollar_figure will be allocated to the class_v_assets which will then have been allocated their full dollar_figure fair_market_value as determined on the acquisition_date and the remaining dollar_figure will be allocated to the class vii as goodwill the last amount is allocated to goodwill even though goodwill was not identified as a separate asset having value on date1 if on date3 instead of an addition to purchaser s consideration there is a dollar_figure decrease in consideration the consideration previously allocated to the class_iii_assets dollar_figure would be reduced to zero and the consideration previously allocated to the class_ii_assets would be reduced by the remaining dollar_figure pro_rata according to fair_market_value if under general tax principles there is a subsequent adjustment to the consideration that amount is allocated in a manner that produces the same allocation that would have been made at the time of the acquisition had such amount been paid_or_incurred on the acquisition_date sec_1_338-7 sec_1_1060-1 and sec_1_1060-1 with respect to the qualified nuclear decommissioning fund the federal tax treatment of the transaction is determined exclusively under sec_468a and the regulations thereunder the qualified nuclear decommissioning fund is therefore not addressed herein with respect to sec_1060 the plant including equipment and operating_assets and the assets of the nonqualified nuclear decommissioning fund comprise a trade_or_business in sellers hands and the basis buyer takes in these assets will be determined wholly by reference to the buyer s consideration thus sellers transfer of the plant including equipment and operating_assets and assets of the nonqualified nuclear decommissioning fund to buyer in exchange for cash and the assumption of the decommissioning liability except to the extent funded by the qualified nuclear decommissioning fund is an applicable_asset_acquisition as defined in sec_1060 as such its federal tax treatment is determined under sec_1060 and the regulations thereunder accordingly sellers must allocate the consideration in the applicable assets in accordance with the provisions of sec_1060 and the regulations thereunder specifically sellers will first reduce the consideration received by the amount of class i plr-101762-04 assets it transfers in the transaction including any class_i_assets held in the nonqualified nuclear decommissioning fund to the extent seller s consideration exceeds the class_i_assets it transfers such excess will be allocated to the class_ii_assets then to the class_iii_assets then to the class_iv_assets then to the class_v_assets then to the class_vi_assets and finally to the class_vii_assets such consideration is allocated to each class of assets pro_rata according to the fair_market_value of those assets up to their total fair_market_value the character and other attributes of the amounts of gain and loss are determined by that of the underlying assets additionally we rule that on the acquisition_date buyer s basis in the assets acquired must be determined by allocating its cost ie the consideration provided by buyer on the acquisition_date which includes the cash but not the assumption of the decommissioning liability among the acquired assets in accordance with the residual_method as described in the provisions of sec_1060 and the regulations thereunder specifically buyer will first reduce its consideration by the amount of the class_i_assets it receives in the transaction including any class_i_assets held in the nonqualified nuclear decommissioning fund to the extent the class_i_assets received exceed the consideration buyer provides buyer will recognize income to the extent buyer s consideration exceeds the class_i_assets it receives such excess will be allocated in accordance with the provisions of sec_1060 and the regulations thereunder as described above when and to the extent additional_amounts are paid_or_incurred for the assets acquired in the applicable_asset_acquisition eg when and to the extent the nonqualified nuclear decommissioning fund pays or incurs decommissioning expenses such amounts will be taken into account as increases to buyer s consideration and allocated in the same manner and subject_to the same conditions as though they were paid_or_incurred on the acquisition_date sec_1_338-6 sec_1_338-7 sec_1_1060-1 and sec_1_1060-1 property includes the amount of liabilities from which the seller is discharged as a result of the sale this may include debt and non-debt liabilities see 84_tc_1319 assumption of lessee s repair liability was part of amount_realized on sale of leasehold the decommissioning liability from which seller will be relieved is fixed and determinable as an owner and operator of a nuclear plant seller is required_by_law to provide for eventual decommissioning see c f_r sec_1_1001-2 provides that a seller s amount_realized from the sale of sec_1060 provides that in the case of any applicable_asset_acquisition for purposes of determining the transferee s basis and the gain_or_loss of the transferor the consideration received for the assets shall be allocated in the same manner as amounts are allocated under sec_338 see treas reg '1 1060-1t under sec_1060 an applicable_asset_acquisition means any transfer of assets which constitute a trade_or_business and with respect to which the transferee s basis is determined wholly by reference to the consideration paid for such assets the amount_realized from the sale of the plants and the assets in the sec_1_446-1 of the regulations provides that under an accrual plr-101762-04 accordingly on the sale of the plants and seller s interests in the assets in the decommissioning trust funds other than those assets in the qualified funds seller s gain_or_loss on each transferred asset will be the difference between the basis of the asset and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 and the corresponding regulations decommissioning trust funds will include the cash received from buyer and the assumed_liabilities assumed by buyer to the extent these liabilities are taken into account for federal_income_tax purposes this would include the amount of the decommissioning liability assumed by buyer with respect to each of the plants not including the portion of the liability to decommission each of the plants attributable to their respective qualified funds on the date of the transfer requested ruling for the taxable_year that includes the closing date seller shall be entitled to a current deduction in an amount equal to the total of any amounts treated as realized by the seller as a result of buyer's assumption of the decommissioning liability for the plant method_of_accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability having been met any earlier than the taxable_year in which economic_performance has occurred with respect to a liability see also '1 a of the regulations taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 of the regulations provides that economic_performance occurs with respect to such service liabilities as the taxpayer incurs costs in connection with the satisfaction of the liability economic_performance rule for services where the taxpayer sells a trade_or_business where the purchaser expressly assumes a liability arising out of the taxpayer s trade_or_business that the taxpayer but for the economic_performance requirement would have been entitled to incur as of the date of the sale economic_performance with respect to the liability occurs as the amount of the liability is properly included in the amount_realized on the sale by the taxpayer established at the time of the deduction this prong of the all_events_test is satisfied in the instant case here seller clearly has an obligation to decommission the plant the sec_461 makes clear that generally the all_events_test is not treated as sec_1_461-4 of the regulations provides an exception to the general sec_461 provides that in the case of a liability that requires the the first prong of the all_events_test requires that the fact of the liability be plr-101762-04 fact of the obligation arose many years ago at the time seller obtained its license to operate plant see c f_r dollar_figure and requiring the operator of a nuclear power plant to decommission it moreover congress recognized the existence of the decommissioning liability when in it enacted sec_461 and sec_468a noting that a g enerally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives h_r conf_rep no see also s prt no vol 98th cong 2d sess the second prong of the all_events_test requires that the amount of the liability be reasonably determinable sec_1_461-1 of the regulations this prong is also satisfied in the instant case the amount of seller s decommissioning liability has been determined by experts in the nuclear decommissioning industry their calculations have been reviewed and accepted by both the nuclear regulatory commission and the commission in addition there is support in the code for finding that the amount of the decommissioning liability is reasonably determinable at the time of sale sec_468a generally permits a current deduction for a aruling amount based on estimated future decommissioning expenses to the extent the decommissioning costs are sufficiently determinable to entitle the utility to a deduction under sec_468a it is reasonable to conclude that the costs also must be sufficiently determinable to satisfy the second prong of the all_events_test performance with respect to the decommissioning liability occurs as of the date of the sale to the extent the liability is included in seller s amount_realized at that time seller will be entitled to a deduction for the amount of its otherwise deductible decommissioning liability associated with plant expressly assumed by buyer and included in seller s amount_realized requested ruling in the taxable_year of the closing buyer will not recognize any gain or otherwise take any income into account by reason of the transfer all or a portion of the assets of seller's nonqualified nuclear decommissioning fund assets to buyer s nonqualified nuclear decommissioning fund sec_1012 of the code provides in part that the basis_of_property shall be the cost of such property in cases similar to the instant case taxpayers have argued that the cost of acquiring the seller's interests in a nuclear power plant and the related assets including the decommissioning funds includes the amount of the assumed decommissioning liability in those similar cases taxpayers have cited 331_us_1 and 194_f2d_190 as support for the proposition that for purposes of determining basis the cost of property generally includes assumed_liabilities to which the acquired property is subject_to the extent such liabilities can be accurately valued and are not contingent at the time of purchase since buyer will pay cash and assume the liabilities and obligations of the sellers which includes the decommissioning liabilities in connection with the acquisition of the plant its total cost of the purchased assets excluding the given that the two prongs of the all_events_test are satisfied economic accordingly at the time of closing buyer will have a tax basis in the assets however the assumed decommissioning liability cannot be treated as incurred plr-101762-04 qualified nuclear decommissioning funds will equal the cash paid plus the assumed_liabilities and obligations for any federal_income_tax purpose -- including basis -- until economic_performance occurs with respect to that liability sec_1_446-1 thus critical to determining whether buyer is entitled to treat the future decommissioning liability as a component of its cost_basis in the purchased assets at the time of the closing is deciding whether the liability will be incurred for tax purposes as of the closing it will not economic_performance does not occur with respect to a service liability such as the decommissioning obligation until and to the extent that costs are incurred in satisfaction of that liability sec_1_461-4 because buyer will not have performed any services relating to the decommissioning liability at the time of the purchase of the plant economic_performance will not have occurred and the liability will not have been incurred at that time for any purpose under the code including the cost_basis provisions of sec_1012 purchased excluding buyer’s qualified nuclear decommissioning funds equal to the sum of the purchase_price and the assumed_liabilities that will be taken into account as liabilities for federal_income_tax purposes the purchased assets and the liabilities incurred do not include the assets in the qualified nuclear decommissioning funds or the liability attributable to the qualified nuclear decommissioning funds because the tax effect of the qualified nuclear decommissioning funds is determined under sec_468a buyer will not be entitled to treat as a component of its cost_basis at the time of the closing any amount attributable to the future decommissioning liability business_assets even where those assets include cash or marketable_securities and in connection with the purchase the taxpayer assumes liabilities of the seller see 194_f2d_190 2d cir revrul_55_675 1955_2_cb_567 in this case buyer cannot acquire plant without assuming the decommissioning liability which is inextricably associated with ownership and operation of plant and there is no indication that the transaction is other than a bona_fide purchase of the business and its associated assets and liabilities the exception to the general_rule set forth in revrul_71_450 1971_2_cb_78 does not apply in revrul_71_450 unlike the present situation the purchaser agreed to assume the prepaid subscription liability in return for a separate cash payment and the liability was not reflected in the sales_price of the business a taxpayer generally does not realize gross_income upon its purchase of a as discussed above buyer s basis attributable to the decommissioning liability is governed by sec_461 and the consideration furnished by buyer will be allocated pursuant to the residual_method under sec_1060 and the regulations thereunder accordingly buyer will not realize income from its acquisition of the plant or of the interests in the assets in the nonqualified_fund except to the extent that under the rules of sec_1060 the amount of cash and other class_i_assets as defined in plr-101762-04 sec_1 b received by buyer not including the assets in the qualified_fund exceeds the total cost determined under sec_1012 the sum of the amount of cash consideration and the fair_market_value of any other consideration provided to seller by buyer that is under applicable tax provisions taken into account on the date of the acquisition to the extent the buyer is entitled to take into account other consideration paid buyer will make appropriate adjustments to reflect any income previously recognized by virtue of having acquired class_i_assets in excess of the consideration taken into account in the year of the acquisition see treas reg '1 1060-1t f if buyer is thus required to take an amount into account as income then when under general principles of tax law buyer is permitted to take additional consideration into account eg when it satisfies the economic_performance requirement with respect to the decommissioning liability assumed buyer will be entitled to deduct currently and will not be required to capitalize such amount 344_us_6 sec_1_671-2 of the regulations provides that for purposes of part i of requested ruling buyer's nonqualified nuclear decommissioning fund established under the post-closing decommissioning trust agreement to hold the transferred assets of seller's nonqualified nuclear decommissioning fund is a grantor_trust under sec_671 of the code and buyer will be treated as the grantor of the trust sec_671 provides that where it is specified in sec_673 through of the code that the grantor or another person shall be treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of that person those items of income deduction and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual subchapter_j chapter of the code a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer within the meaning of sec_1_671-2 of property to a_trust for purposes of sec_1_671-2 the term property includes cash than a transfer for fair_market_value sec_1_671-2 provides that for purposes of sec_1_671-2 a transfer is for fair_market_value only to the extent of the value of property received from the trust services rendered by the trust or the right to use property of the trust sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor sec_1_671-2 provides that a gratuitous transfer is any transfer other because buyer is treated as purchasing the assets of sellers’ nonqualified plr-101762-04 sec_1_677_a_-1 provides that under sec_677 a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor nuclear decommissioning fund for federal_income_tax purposes buyer is treated as contributing those assets as grantor to the buyer’s nonqualified nuclear decommissioning fund under the terms of the buyer’s post-closing decommissioning trust agreement all income as well as principal of the buyer’s nonqualified nuclear decommissioning fund is held to satisfy buyer’s legal_obligation to decommission plant and upon completion of the decommissioning any remaining assets will be distributed to buyer accordingly buyer’s nonqualified nuclear decommissioning fund is a grantor_trust and buyer is treated as the grantor and the owner of the entire buyer’s nonqualified nuclear decommissioning fund under sec_677 and sec_1_677_a_-1 buyer shall include in computing its taxable_income and credits all items of income deduction and credits against tax of the buyer’s nonqualified nuclear decommissioning fund to the extent that such items would be taken into account in computing taxable_income or credits against the tax of buyer requested ruling seller's net_operating_loss in the taxable_year that includes the closing date attributable to the decommissioning obligations assumed by buyer will qualify for specified_liability_loss treatment under code sec_172 sec_172 allows a net_operating_loss_deduction equal to the aggregate of the net_operating_loss carryovers and net_operating_loss carrybacks to a taxable_year with certain modifications sec_172 defines a net_operating_loss as the excess of deductions permitted by chapter of the internal_revenue_code over gross_income sec_172 provides that generally a net_operating_loss is carried back to each of the taxable years preceding the year of the loss and carried forward to each of the taxable years following the year of the loss sec_172 provides that in the case of a specified_liability_loss the loss is carried back to each of the taxable years preceding the loss_year rather than years taken into account in computing the net_operating_loss for the taxable_year and that is allowable as a deduction under chapter of the code other than sec_468 or sec_468a which is in satisfaction of a liability under a federal or state law requiring the decommissioning of a nuclear power plant or any unit thereof the year_of_sale for the amount of its decommissioning liability associated with plant expressly assumed by buyer and included in seller s amount_realized to the extent seller incurs a net_operating_loss in the taxable_year of the sale that loss may be in requested ruling we concluded that seller will be entitled to a deduction in sec_172 defines a specified_liability_loss in part as any amount as part of the sale of plant the operating license for plant will be transferred to plr-101762-04 attributable in whole or in part to seller s deduction for its decommissioning liability assumed by buyer and included in seller’s amount_realized to generate a sec_172 specified_liability_loss the amount of seller s deduction for the decommissioning liability assumed by buyer must be in satisfaction of a liability under federal or state law requiring the decommissioning of a nuclear power plant prior to the sale seller has the obligation to decommission the plant this obligation arose years ago when seller obtained its license to operate the plant in addition the requirement to decommission the plant is imposed by the nuclear regulatory commission nrc and thus arises under federal_law see c f_r buyer decommissioning funds held by seller will be transferred to buyer and buyer will expressly assume seller’s obligation to decommission the plant the express assumption of the decommissioning liability by buyer as part of the sale of plant satisfies the economic_performance requirement under treas reg ' d as discussed in requested ruling consequently this entitles seller to a deduction for its decommissioning liability in addition as a result of the sale of the plant and buyer s assumption of the decommissioning liability seller s liability under federal_law to decommission plant will be extinguished seller has represented that as part of the sale and nrc operating license transfer including the transfer of assets of seller’s decommissioning funds upon closing the nrc will no longer look to seller to decommission the plant see ruling_request pincite to the extent the buyer‘s decommissioning funds are insufficient to decommission plant buyer will be responsible for funding the shortage id further the deduction allowed to seller for buyer s assumption of the liability to decommission plant is in satisfaction of seller’s liability under federal_law requiring the decommissioning of a nuclear power plant black s law dictionary seventh edition defines the term asatisfaction as among other things athe giving of something with the intention express or implied that it is to extinguish some existing legal or moral obligation in this case seller has as part of the sale of plant transferred the operating license and decommissioning funds to buyer as stated previously the ruling_request represents that because of this transfer and buyer s assumption of the decommissioning liability the nrc the regulatory agency that imposes the legal_obligation to decommission nuclear power plants will no longer look to seller to decommission plant seller s liability to decommission is thus asatisfied because it has transferred certain assets to buyer in order to extinguish this legal_obligation the amount of the decommissioning liability assumed by buyer and included in seller s amount_realized is allowed as a deduction to seller as discussed in requested ruling to the extent that deduction generates a net_operating_loss that portion of the net_operating_loss will be a specified_liability_loss under sec_172 that specified_liability_loss may be carried to each of the taxable years preceding the loss_year under sec_172 plr-101762-04 note also that sec_172 generally provides that the portion of a specified_liability_loss that is attributable to amounts incurred in the decommissioning of a nuclear power plant or any unit thereof may be carried back to each of the taxable years during the period i beginning with the taxable_year in which the plant or unit thereof was placed_in_service and ii ending with the taxable_year preceding the loss_year in this case however taxpayers are not requesting a ruling under sec_172 therefore we make no determination as to whether any portion of the specified_liability_loss is attributable to amounts incurred in the decommissioning of a nuclear power plant or any unit thereof and thus eligible for the carryback provision set forth in sec_172 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides it may not be used or cited as precedent authorized representatives of buyer and seller we are also sending a copy of this letter_ruling to the industry director natural_resources lm nr in accordance with the powers of attorney we are sending copies of this ruling to sincerely peter c friedman senior technician reviewer branch passthroughs special industries cc
